COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ABATEMENT ORDER

Appellate case name:      Patrick Cox v. Liberty Insurance Underwriters, Inc.

Appellate case number:    01-19-00466-CV

Trial court case number: 2010-77634-A

Trial court:              165th District Court of Harris County

       The parties have filed a “Joint Notice of Settlement and Request for Abatement” informing
the Court that they have settled the underlying dispute and intend to dismiss the appeal after
performance of the settlement agreement. The parties request that the Court abate this appeal
pending performance of the settlement and the filing of a joint motion to dismiss the appeal, all to
be completed on or before December 16, 2019.
        The parties’ request to abate the appeal is GRANTED. This appeal is abated, treated as a
closed case, and removed from this Court’s active docket. The appeal will be reinstated on this
Court’s active docket without further order of the Court on December 16, 2019 or upon the parties
filing of a joint motion to dismiss the appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau____
                                Acting individually


Date: ___November 26, 2019__